Citation Nr: 1343481	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-37 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to an initial, compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel






INTRODUCTION

The Veteran served on active duty from November 1979 to December 1982.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO granted service connection for hemorrhoids and assigned an initial noncompensable rating, effective July 30, 2009.   In February 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for hemorrhoids, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In his August 2010 substantive appeal, the Veteran requested a Board hearing at the RO.  Initially, a hearing before the undersigned Veterans Law Judge (VLJ) was scheduled for October 2010; however, the Veteran requested postponement of the hearing because of illness.  The undersigned granted the motion in November 2010 and remanded the claim in January 2011 for the RO to reschedule the hearing.  The Veteran did not appear for the Board hearing scheduled in April 2013, and subsequently withdrew his request for a hearing in writing later the same month.  See 38 C.F.R. § 20.704 (d),(e) (2013).  

The Virtual VA paperless claims processing system does not contain additional evidence relevant to this appeal.    




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Since the July 30, 2009 effective date of the award of service connection, the Veteran has experienced internal and external hemorrhoids with perianal swelling, itching, sphincter spasms, and bleeding on toilet tissue every two weeks; but has not experienced irreducible hemorrhoids, excessive redundant tissue, fissures, thrombosis, fistula, gross blood loss, or anemia and with normal sphincter tone.  

3.  At all times pertinent to the current claim, the schedular criteria have been adequate to evaluate the Veteran's hemorrhoids.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In connection with what was then a claim for service connection, a November 2009 letter provided the Veteran a general description of VA's methods for assigning ratings and effective dates (in the event service connection was granted).  The notice also explained the Veteran's and VA respective responsibilities to obtain relevant evidence.  

After the award of service connection, and the Veteran's disagreement with the initial rating assigned, award of service connection, and the Veteran's disagreement with the initial rating assigned, no additional notice letter for the downstream higher rating issue was required.  See 38 U.S.C.A. § 5103A and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  However, the June 2010 SOC set forth the applicable schedular criteria for evaluating hemorrhoids, as well as the provisions of 38 C.F.R. §  321(b)(1), governing extra-schedular consideration.  The timing and form of this notice, in part, meets the requirements of the Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of a November 2009 VA examination.  The Board concludes that the examination is adequate because it included a review of the history, a physical examination, and appropriate diagnoses with findings applicable to the rating criteria.  The additional development directed by the Board in a January 2011 remand was accomplished because the Veteran was rescheduled for a hearing as he requested.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain relevant evidence, and the Veteran's and VA's respective responsibilities obtaining relevant evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App 537, 543(2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

The Veteran served as a U.S. Marine Corps rifleman and security guard with peacetime duty in Guantanamo Bay, Cuba.  In a February 2010 notice of disagreement, he contended that his hemorrhoids are more severe than are contemplated by the current noncompensable rating.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
When the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The RO has evaluated the Veteran's hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.  A noncompensable rating is assigned for mild or moderate symptoms.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  As there is no evidence of impairment of sphincter control, stricture, fissure, or prolapse, other diagnostic codes are not applicable.  38 C.F.R. § 4.114 Diagnostic Codes 7332-35.  

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a compensable rating is not warranted at any time since the July 30, 2009 effective date of the award of service connection.  

Historically, service treatment records show that the Veteran sought treatment at a military emergency room for hemorrhoid pain with physical exercise during recruit training in January 1980.  A clinician diagnosed hemorrhoids and prescribed surface medication and suppositories.  Four days later, the clinician referred the Veteran to a medical officer for evaluation, but the file does not contain records of any further examination or care.  A November 1982 discharge physical examination is silent for any reports by the Veteran or notations by the examining physician of chronic hemorrhoid symptoms or abnormalities. 

In August 1990, the Veteran was admitted to a private hospital with symptoms and a diagnosis of intermittent prolapsing and symptomatic thrombosed pile.  The Veteran underwent a hemorrhoidectomy.  In December 2006, a private physician noted the Veteran's report of occasional rectal bleeding and that he underwent a hemorrhoidectomy 17 years earlier.  In January 2007, the Veteran underwent a colonoscopy that revealed some small non-bleeding polyps and scattered diverticula.  The report of the procedure did not address hemorrhoids.  

In October 2009, the private physician again noted the Veteran's reports of occasional rectal bleeding and constipation and that he had undergone a hemorrhoidectomy during active service.  The physician advised a high fiber diet and drinking plenty of water.    

In November 2009, a VA physician did not review the claims file but accurately summarized the Veteran's treatment for hemorrhoids in service.  He noted the Veteran's reports of several past episodes of thrombosis, a colonoscopy, and a previous hemorrhoidectomy at a private hospital.  The Veteran reported perianal swelling and some itching and bleeding on toilet tissue about once every two weeks.  On examination, the physician noted external hemorrhoids in two positions.  There were no internal hemorrhoids, fissures, fistula, thrombosis, or gross blood and normal sphincter tone.   The physician diagnosed external hemorrhoids with no functional impairment. 

In August 2010, the Veteran submitted a statement from another private physician who noted that he first saw the Veteran one month earlier for symptoms of recurrent hemorrhoids with blood on toilet tissue and chronic constipation.  The physician noted that the most recent episode was two weeks earlier.  On examination, the physician noted engorged internal hemorrhoids without fragility or bleeding.  There were no fissures or prolapses.  The Veteran did display some sphincter spasms but there was no notation of a loss of control.  There was some but not excessive redundancy in the external hemorrhoids.  After three weeks of use of prescribed treatment measures, the Veteran's symptoms improved.  Between episodes, the Veteran experienced irritation in the perianal area that did not interfere with job performance.  The physician diagnosed enlarged internal hemorrhoids that could prolapse and bleed if constipation is not corrected.   

The Board finds that the medical evidence of record affirmatively shows that the Veteran does not have hemorrhoid manifestations of the type described in the criteria for a compensable disability rating.  The Veteran reported and examiners noted episodic perianal swelling, itching, sphincter spasms, and bleeding on toilet tissue every two weeks.  However, medical examiners have also expressly noted that there were no objective findings of large hemorrhoids, excessive redundant tissue, thrombosis, anemia, or fissures, or that the hemorrhoids were irreducible during the period of time since the effective date of service connection in July 30, 2009.  Medical findings also include some sphincter spasms but no loss of control.  There was some but not excessive redundancy in the external hemorrhoids.  Examiners noted that the Veteran's symptoms do improve when he follows the prescribed palliative measures.  On this record, the Board finds that, collectively, the symptoms associated with the Veteran's hemorrhoids have been no more than moderate overall, a disability picture consistent with the noncompensable rating assigned. 

The Board acknowledges that the most recent VA examination was in November 2009 and most recent private evaluation in August 2010.  However, as there is no evidence to even suggest worsening symptoms since then, no further examination  of the Veteran is warranted. 

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  The Board also finds that at no point since July 30, 2009 effective date of the award of service connection have the Veteran's hemorrhoids been shown to be so exceptional or unusual as to render the schedular criteria for rating the disability inadequate and to warrant a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the September 2010 supplemental SOC). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

In this case, the Board that the applicable schedular criteria are adequate to rate the disability under consideration during the period in question.  The applicable rating criteria sufficiently contemplate the Veteran's particular symptoms including swelling, itching, and episodic bleeding.  Examiners explicitly noted that the Veteran did not have the manifestations required for compensable ratings such as irreducibility, thrombosis, fissures, fistula, and anemia.  Accordingly, the fundamental requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Thun, 22 Vet. App. at 115; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that, under certain circumstances, a claim for a total rating based on individual unemployability (TDIU) could be considered a component of a claim for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)).  However, the record indicates that the Veteran was working full time as a corrections officer at the time of the November 2009 examination, and there no assertion by the Veteran or other evidence of record that the Veteran was no longer working or that he has been  rendered unemployable due to his service-connected hemorrhoids.  Hence, the matter of the Veteran's entitlement to a TDIU as a component of the claim for higher rating need not be addressed.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Fenderson (cited above), and that the claim for a compensable rating for hemorrhoids must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


ORDER

An initial, compensable rating for hemorrhoids is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


